DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/proscess/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7, 8-11, 13, 15-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10784310. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent teach every limitation of the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-11, 13, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (U.S. PGPub 2016/0141496).
Regarding claim 8, Park teaches providing a stack of MTJ layers that includes a first pinned layer (Fig. 3B, S84, 114, [0088]-[0093]), wherein the first pinned layer is exposed, cooling the stack of MTJ layers to a first temperature (Fig. 3C, S90, [0094]), and after cooling the stack of MTJ layers, forming a first material layer on the stack of MTJ layers without maintaining the stack of MTJ layers at the first temperature (Fig. 3C, S100-S120, [0094]-[0096]; cooled substrate with cooled upper pinned layer 114 is transferred to deposition chamber). 
Regarding claim 9, Park teaches wherein the stack of MTJ layers includes a second pinned layer, and wherein the first pinned layer is disposed over the second pinned layer (Fig. 3B, S82, [0088], 112). 
Regarding claim 10, Park teaches wherein the stack of MTJ layers further includes: a coupling layer disposed over the second pinned layer; and the first pinned layer disposed over the coupling layer (Fig. 3B, S83, 113, [0088]).
Regarding claim 11, Park teaches wherein the first material layer is a ferromagnetic free layer (Fig. 3C, S110, 130, [0109], [0141]). 
Regarding claim 13, Park teaches forming a second material layer over the first material layer (Fig. 3C, 120)
Regarding claim 15, Park teaches providing a stack of magnetic tunneling junction (MTJ) layers that includes a tunneling barrier layer, wherein the tunneling barrier layer is exposed, cooling the stack of MTJ layers to a first temperature; and after cooling the stack of MTJ layers, forming a free layer on the stack of MTJ layers without maintaining the stack of MTJ layers at the first temperature (Figs. 3B-3C, S100, [0095], [0098]-[0099], [0143], S110, [0109]; cooling is performed in cooling chamber and transferred for deposition).
Regarding claim 16, Park teaches wherein providing the stack of MTJ layers includes: a first pinned layer on a substrate, a coupling layer on the first pinned layer; and a second pinned layer on the coupling layer (Fig. 3B, S82-S84, [0088]-[0092]). 
Regarding claim 20, Park teaches forming a capping layer on the free layer ([0110]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gottwald (U.S. Pat. 9590010) in view of Zheng (U.S. PGPub 2015/0380026).
	Regarding claim 1, Gottwald teaches a method comprising: providing a substrate (206, col. 2, l. 41); forming a seed layer on the substrate (Fig. 2, 205, col. 2, l. 40-41); forming a first portion of a first pinned layer on the seed layer to form a material stack, (Fig. 2, 220, portion of AP2 layer, col. 3, l. 55); forming a second portion of the first pinned layer on the first portion of the first pinned layer, thereby completing said pinned layer (Fig. 2, 222, portion of AP2 layer, completing pinned layer 204, col. 57-59).
	Gottwald does not explicitly teach cooling the material stack, wherein cooling includes applying a predetermined temperature to the material stack, and wherein forming the second portion of the first pinned layer occurs without maintaining the predetermined temperature. 
	Zheng teaches a method comprising: providing a substrate, forming a seed layer on the substrate, forming a first portion of a first pinned layer on the seed layer to form a material stack, cooling the material stack, wherein cooling includes applying a predetermined temperature to the material stack, and wherein forming the second portion of the first pinned layer occurs without maintaining the predetermined temperature (Figs. 2-3; step 208/forming first pinned layer, step 210/cooling process performed at predetermined temperature [0017], step 212/after cooling step, form second pinned layer [0014], [0017]. Also note the heating temperature from step 204 is explicitly maintained during deposition step 208 but the temperature after cooling is not stated to be maintained, [0016]). 
	Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Zheng with Gottwald such that the method comprises cooling the material stack, wherein cooling includes applying a predetermined temperature to the material stack, and wherein forming the second portion of the first pinned layer occurs without maintaining the predetermined temperature for the purpose of improving the properties of the formed device (Zheng, [0019]-[0020]). 
Regarding claim 2, the combination of Gottwald and Zheng teaches forming a tunneling barrier layer on the second portion of the first pinned layer, forming a ferromagnetic free layer on the tunneling barrier layer, and forming a capping layer on the ferromagnetic free layer (Gottwald, Fig. 2, 208, 210, 212; Zheng, Fig. 3, [0015]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Gottwald and Zheng for the reasons set forth in the rejection of claim 1. 
Regarding claim 3, the combination of Gottwald and Zheng teaches wherein the first portion of the first pinned layer is amorphous during the forming of the first portion of the first pinned layer on the seed layer (Gottwald, col. 3, l. 40-46, 55-59; if the layers below the spin polarization enhancing layer 222 when it is deposited are amorphous or BCC [001], the device has improved TMR, therefore, texture breaking layer 220 (interpreted as the claimed first portion of the first pinned layer) is inserted below the layer 222). It would have been obvious to further combine the teachings of Gottwald and Zheng for the purpose of choosing a structure for the first portion of the first pinned layer with improved properties. 
Regarding claim 4, the combination of Gottwald and Zhang teaches forming a second pinned layer on the seed layer before forming the first portion of the first pinned layer, the second pinned layer having a (111) crystallographic orientation (Gottwald, col. 3, l. 19-23, col. 10, l. 61-64). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Gottwald and Zheng for the reasons set forth in the rejection of claim 1. 
Regarding claim 5, the combination of Gottwald and Zhang teaches forming a coupling layer on the second pinned layer before forming the first portion of the first pinned layer (Gottwald, Fig. 2, 218, col. 2, l. 10-14). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Gottwald and Zheng for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Gottwald and Zhang teaches wherein the second portion of the first pinned layer has a (001) crystallographic orientation (Gottwald, col. 3, l. 24-29). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Gottwald and Zheng for the reasons set forth in the rejection of claim 1.
Regarding claim 7, the combination of Gottwald and Zhang teaches wherein the second portion of the first pinned layer is a CoFeB layer (Gottwald, Fig. 2). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Gottwald and Zheng for the reasons set forth in the rejection of claim 1.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. PGPub 2016/0141496) in view of Ueda (U.S. PGPub 2018/0261478).
Regarding claim 12, Park teaches wherein the cooling of the stack of MTJ layers to the first temperature includes: coupling the stack of MTJ layers to a cooling stage and applying a gas to the cooling stage to thereby cool the stack of MTJ layer to the first temperature (Fig. 7, [0141]).
Park does not explicitly teach wherein the stage is a metal stage. 
Ueda teaches a cooling chamber comprising a metal stage ([0045], 132).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Ueda with Park such that the stage is a metal stage for the purpose of implementing the cooling stage of Park the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. PGPub 2016/0141496) in view of Gottwald (U.S. Pat. 9590010).
Regarding claim 14, Park does not explicitly teach wherein the second material layer is a MgO capping layer. Park teaches wherein the second material layer is a capping layer including Ta ([0057]). 
Gottwald teaches wherein a capping layer includes Ta and/or MgO (col. 2, l. 51-53).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Gottwald with Park such that the second material layer is a MgO capping layer because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Regarding claim 17, Park does not explicitly teach wherein the first pinned layer has a (111) crystallographic orientation, and wherein the second pinned layer has a (001) crystallographic orientation.
Gottwald teaches an MTJ stack comprising a first pinned layer, coupling layer, and second pinned layer (Fig. 2, AP1, AFC, AP2, col. 3, l. 6-24), wherein the first pinned layer has a (111) crystallographic orientation and the second pinned layer has a (001) crystallographic orientation (AP1, col. 3, l. 19-21, col. 10, l. 61-64; AP2, col. 3, l. 43-48). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Gottwald with Park such that the first pinned layer has a (111) crystallographic orientation, and wherein the second pinned layer has a (001) crystallographic orientation for the purpose of providing high anisotropy and higher TMR (Gottwald, col. 3, l. 19-21, col. 10, l. 61-64, col. 3, l. 43-48).
Regarding claim 18, Park and Gottwald teach wherein the first pinned layer includes multiple layers of the same material (Park, [0052]; Gottwald Fig. 2). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. PGPub 2016/0141496) in view of White (U.S. PGPub 2001/0000747).
Regarding claim 19, Park teaches wherein the cooling of the stack of MTJ layers includes applying helium or nitrogen gas ([0094]) but does not explicitly teach wherein cooling includes applying argon gas. 
White teaches wherein a cooling gas used in a cooling chamber comprises applying an inert gas such as nitrogen or argon ([0074]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of White with Park such that the cooling includes applying argon gas because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143.I.A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALIA SABUR/               Primary Examiner, Art Unit 2812